Case 1:21-mc-00007-WJM-NYW Document 9 Filed 02/05/21 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

       Case No. 21-mc-0007-WJM-NYW

       IN RE: EX PARTE APPLICATION UNDER 28 U.S.C. §
       1782 TO TAKE DISCOVERY FROM AMÉRICO
       FIALDINI    JUNIOR,     GUILHERME    SCHMIDT
       SARMENTO      FIALDINI,   FILIPE  KISMAJOROS
       FIALDINI, RENATA CARUSO FIALDINI, SERGIO
       FIALDINI NETO, FABIANA ULSON ZAPPA FIALDINI
       AND ASPEN 2306, LLC


                                              ORDER

   Magistrate Judge Nina Y. Wang

           Pending before the court is the Emergency Motion for Leave to Issue Additional

   Subpoenas Pursuant to 28 U.S.C. § 1782 on an Ex Parte Basis (“Emergency Motion”)

   submitted by Fundação Conrado Wessel (“Applicant” or “Foundation”), [#7, filed February 3,

   2021], that was referred to this Magistrate Judge for disposition 1 pursuant to 28 U.S.C.

   § 636(b), the Order Referring Case dated January 11, 2021, and the Memorandum dated

   February 3, 2021 [#8]. 2 Upon consideration of the Emergency Motion under 28 U.S.C. § 1782

   to serve additional subpoenas to American Airlines, Inc., United Airlines, Inc., and Delta Air

   Lines, Inc (collectively, “Airlines”), and Theresa O’Keefe-Klein (“Ms. O’Keefe-Klein,”

   together with the Airlines, “Additional Discovery Subjects), this court respectfully GRANTS

   IN PART and DENIES IN PART the Emergency Motion.



   1
     Though the United States Court of Appeals for the Tenth Circuit has not expressly passed on
   the issue, this court notes that other courts within the District of Colorado have concluded that
   a Magistrate Judge can proceed by order when considering applications for discovery pursuant
   to 28 U.S.C. § 1782. See, e.g., Interbrew Central European Holding BV v. Molson Coors
   Brewing Co., No. 13-cv-02096-MSK-KLM, 2013 WL 5567504, at *1 (D. Colo. Oct. 9, 2013).
   Thus, this court proceeds by Order, subject to review for clear error. Id.
   2
     The court uses this convention [#__] to refer to the docket entry assigned by the District’s
   Electronic Court Filing (“ECF”) system, and uses to page number assigned by the ECF system,
   rather than any internal numbering used by the Applicant for the purposes of consistency.
Case 1:21-mc-00007-WJM-NYW Document 9 Filed 02/05/21 USDC Colorado Page 2 of 8




                                      LEGAL STANDARDS

          Section 1782(a) of Title 28 of the United States Code provides:

          The district court of the district in which a person resides or is found may order
          him to give his testimony or statement or to produce a document or other thing
          for use in a proceeding in a foreign or international tribunal, including criminal
          investigations conducted before formal accusation. The order may be made
          pursuant to a letter rogatory issued, or request made, by a foreign or
          international tribunal or upon the application of any interested person and may
          direct that the testimony or statement be given, or the document or other thing
          be produced, before a person appointed by the court. By virtue of his
          appointment, the person appointed has power to administer any necessary oath
          and take the testimony or statement. The order may prescribe the practice and
          procedure, which may be in whole or part the practice and procedure of the
          foreign country or the international tribunal, for taking the testimony or
          statement or producing the document or other thing. To the extent that the order
          does not prescribe otherwise, the testimony or statement shall be taken, and the
          document or other thing produced, in accordance with the Federal Rules of Civil
          Procedure.

          A person may not be compelled to give his testimony or statement or to produce
          a document or other thing in violation of any legally applicable privilege.

   28 U.S.C. § 1782(a). To obtain discovery for an international proceeding, the applicant must

   satisfy three threshold requirements: (1) that the applicant is an “interested person;” (2) that

   the discovery is to be used in a proceeding in a foreign or international tribunal; and (3) the

   target of discovery is a person who resides or may be found in the District. See In re Perez

   Pallares, Civil Action No. 10-cv-2528-PAB, 2010 WL 4193072, at *1 (D. Colo. Oct. 2010).

          Meeting the statutory requirements is necessary but not sufficient for the granting of

   such application. The court retains discretion to determine whether such discovery is proper.

   See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 260 (2004). Under Intel, a

   court must consider: (1) whether the documents or testimony sought are within the foreign

   tribunal’s jurisdictional reach; (2) the nature of the foreign tribunal and character of the

   proceedings underway abroad; (3) the receptivity of the foreign government or the court or

   agency abroad to federal court assistance; (4) whether the request conceals an attempt to

   circumvent foreign proof-gathering restrictions or other policies of the foreign country; and


                                                  2
Case 1:21-mc-00007-WJM-NYW Document 9 Filed 02/05/21 USDC Colorado Page 3 of 8




   (5) whether the request contains unduly intrusive or burdensome requests. See id.

                                          BACKGROUND

          Applicant initiated this miscellaneous action before the United States District Court for

   the District of Colorado on January 8, 2021 by filing an Ex Parte Application For Order to

   Take Discovery Pursuant to 28 U.S.C. § 1782 and Incorporated Memorandum of Law (“Ex

   Parte Application”). [#1]. In the Ex Parte Application, the Foundation sought to take the

   depositions and obtain documents from certain individuals, including but not limited to

   Americo Fialdini Junior (“Mr. Fialdini”), the former president of the Foundation. [Id.]. The

   Foundation represented that there was an ongoing civil case and criminal investigation in

   Brazil into potential embezzlement of Foundation funds by Mr. Fialdini, which were then

   converted by Mr. Fialdini into funds for his and his family’s personal gains, including the rental

   of a property in Aspen, Colorado. [Id.]. The Foundation contended that venue was proper in

   this District because Mr. Fialdini and certain family members (“Fialdini Discovery Subjects”)

   could be “found” in this District and that all other statutory and discretionary factors had been

   satisfied. [Id.]. Despite its concerns regarding the breadth of the requests made through the

   subpoenas to the Fialdini Discovery Subjects, this court granted the Ex Parte Application and

   reserved on the issue of whether such broad requests were unduly burdensome or improperly

   intrusive for an appropriate time to the extent the Fialdini Discovery Subject sought relief from

   the court on January 26, 2021. [#6 at 6]. This court also granted leave to serve a subpoena on

   Aspen 2306, LLC, the owner of the rental property at which the Fialdini Discovery Subjects

   resided in Aspen, Colorado. [Id. at 7]

          The Foundation effectuated service of the subpoena upon Aspen 2306, LLC on January

   28, 2021. [#7 at 3]. Although the rental property appeared occupied as of January 29, 2021

   and was rented until March 2021, by Monday, February 1, 2021, the Fialdini Discovery

   Subjects had departed from the property. [Id. at 4]. That day, Applicant’s investigator and


                                                   3
Case 1:21-mc-00007-WJM-NYW Document 9 Filed 02/05/21 USDC Colorado Page 4 of 8




   process server spoke to Ms. O’Keefe-Klein, who identified herself as the realtor of the

   property. [Id. at 4; #7-1 at ¶ 9]. Ms. O’Keefe-Klein indicated that although the property had

   been rented through March 2021, the Fialdini Discovery Subjects had left unexpectedly early

   in the morning on February 1, 2021. [#7 at 4; #7-1 at ¶ 9].

          Applicant then filed this instant Emergency Motion, arguing that the court should grant

   leave pursuant to 28 U.S.C. § 1782 to serve additional subpoenas on the Airlines and on Ms.

   O’Keefe-Klein. Applicant explains that the Fialdini Discovery Subjects are not expected to

   return to Brazil until February 10, 2021, and thus the court must act in an expeditious manner

   to allow these subpoenas so that the Applicant can “(1) ascertain the whereabouts of the

   Fialdini Discovery Subjects so that they may be served with the subpoenas authorized by the

   Court, and (2) provide an evidentiary record of the Fialdini Discovery Subjects’ efforts to

   evade service of lawfully issued subpoenas, which can be used in ongoing foreign

   proceedings.” [#7 at 2]. The court considers the Applicant’s arguments below.

                                             ANALYSIS

          As discussed above, and its previous Order [#6], this court notes that there are three

   statutory requirements before discovery can be obtained pursuant to § 1782: (1) that the

   applicant is an “interested person;” (2) that the discovery is to be used in a proceeding in a

   foreign or international tribunal; and (3) the target of discovery is a person who resides or may

   be found in the District. See In re Perez Pallares, Civil Action No. 10-cv-2528-PAB, 2010

   WL 4193072, at *1 (D. Colo. Oct. 2010). Because this court finds that the Applicant is an

   interested person, it focuses its analysis on the second two factors.

   I.     Discovery to be Used in a Proceeding in a Foreign or International Tribunal

          A.      Airline Subpoenas

          With respect to the Airlines, Applicant seeks to serve subpoenas for:

          1. All Documents and Communications sufficient to identify all flights taken or


                                                   4
Case 1:21-mc-00007-WJM-NYW Document 9 Filed 02/05/21 USDC Colorado Page 5 of 8




          scheduled to be taken by the Fialdini Discovery Subjects from January 1, 2021

          onward, including but not limited to flights to or from Aspen/Pitkin County

          Airport and Denver International Airport in Colorado.

          2. Documents detailing the methods and accounts used to make payment for all

          air tickets used or purchased by the Fialdini Discovery Subjects.

          3. Account statements for all frequent flyer accounts and/or other customer

          loyalty program accounts held by the Fialdini Discovery Subjects from January

          1, 2021 onward.

   See [#7-10 at 9-10; #7-11 at 9-10; #7-12 at 9-10]. The subpoena has no return date, and

   purports to be subject to a continuing obligation for production until “the final disposition of

   this matter.” [#7-10 at 7; #7-11 at 7; #7-12 at 7].

          Use in Foreign Proceeding or Tribunal. As an initial matter, the proposition that a

   court can issue additional subpoenas, and the cases that Applicants cite, see [#7 at 10], are

   inapposite. The issue is not whether the court can grant additional subpoenas that satisfy the

   same statutory and discretionary factors as initial subpoenas. Rather, the salient issue is

   whether § 1782 can be used to discover information that is not intended to be used in a

   proceeding in a foreign or international tribunal, but rather to “ascertain the whereabouts of the

   [] Discovery Subjects so that they may be served with the subpoenas authorized by the Court.”

   [#7 at 2]. Applicant cites no authority, and this court could not find any, that suggests that

   § 1782 can be used for that purpose. Indeed, the location of these witnesses is not for use in

   the Brazilian civil proceeding or the criminal investigation. Rather, the stated purpose of this

   information is an attempt to ascertain the location of the Fialdini Discovery Subjects—whether

   or not they are within this District. That this Emergency Motion comes later in time does not

   transform its nature from being outside to the scope of § 1782 to within it or allow it to

   piggyback on the prior analysis regarding use.


                                                    5
Case 1:21-mc-00007-WJM-NYW Document 9 Filed 02/05/21 USDC Colorado Page 6 of 8




          In addition, this court is not persuaded that the information from the Airlines is to be

   used “to provide an evidentiary record of the Fialdini Discovery Subjects’ efforts to evade

   service of lawfully issued subpoenas, which can be used in ongoing foreign proceedings.” It

   is clear from the Emergency Motion that it is certainly not the main objective. Indeed, to the

   extent that the Applicant seeks information that demonstrates to the Brazilian court that

   “[e]vidence of the Fialdini Discovery Subjects’ evasion of service of lawfully issued subpoenas

   would be probative evidence of dissipation that would be considered by the Appellate Court

   and would be highly relevant to the Civil Police criminal investigation,” [#7-6 at ¶ 13], the

   Declaration of Ms. DeEtte Bryson [#7-1], its associated exhibits, and any information that can

   be ascertained from Ms. O’Keefe-Klein, is more pertinent and sufficient to establish that the

   Fialdini Discovery Subjects departed from their rental property earlier than expected, in a

   hurried manner, and after the service of the subpoena on 2306 Aspen LLC, than information

   regarding their travel plans.

          Finally, the frequent flier information—presumably that will show travel of the Fialdini

   Discovery Subjects from January 2021 to some undefined point in the future—is overbroad.

          Found in This District. It is also unclear that American Airlines, United Airlines, or

   Delta Airlines are “found” in this District for the purposes of § 1782. There is no evidence

   that any of these three Airlines are incorporated in Colorado or have their principal place of

   business in this District that would permit general personal jurisdiction to lie. See In re Del

   Valle Ruiz, 342 F. Supp. 3d 448, 452 (S.D.N.Y. 2018) (construing “found” for the purposes of

   28 U.S.C. § 1782 in a District that can exercise personal jurisdiction over the discovery target),

   aff'd sub nom. In re del Valle Ruiz, 939 F.3d 520 (2d Cir. 2019); In re Ex Parte Application of

   Qualcomm Inc., 162 F. Supp. 3d 1029, 1035 (N.D. Cal. 2016) (same); Daimler AG v. Bauman,

   571 U.S. 117, 139, 134 S. Ct. 746, 761, 187 L. Ed. 2d 624 (2014) (holding a corporation is “at

   home” for purposes of general personal jurisdiction in the state in which it is incorporated or


                                                   6
Case 1:21-mc-00007-WJM-NYW Document 9 Filed 02/05/21 USDC Colorado Page 7 of 8




   has its principal place of business). Nor has Applicant established that this action arises out of

   any contact these Airlines have with the District. Indeed, it is not clear that the Fialdini

   Discovery Subjects traveled on any of these airlines to this District.

          Thus, this court concludes that it lacks the authority to grant the Emergency Motion as

   to the Airlines because the Applicant has not met all the statutory requirements. Thus, having

   reached that conclusion, this court need not consider the discretionary factors. Accordingly,

   discovery as to the Airlines will be DENIED.

          B.       Ms. O’Keefe-Klein

          Applicant also seeks to serve a subpoena upon Ms. O’Keefe-Klein as follows:

          1. All Documents and Communications relating to any of the Individuals that relates

               to or evidences any payment, transaction, transfer, conveyance, wire, debit, credit,

               payment messages and/or payment orders regarding the property at 64 Prospector

               Road, Aspen, Colorado, (the “Property”) including but not limited to any payments

               made to Coldwell Banker, Global Luxury or any affiliate rental company through

               which You rent the Property.

          2. All Documents and Communications relating to any of the Individuals that relates

               to or evidences rental reservation details, including details sufficient to identify the

               originally reserved start date and end date of the rental reservation, as well as details

               sufficient to identify the actual start date and end date of the rental reservation (i.e.,

               reservation details sufficient to identify the arrival and departure dates of above

               listed Individuals relative to the Property).

          3. All Documents and Communications relating to any of the Individuals that relates

               to or evidences forwarding addresses they may have left following their departure

               from the Property, and contact phone numbers.

   [#7-12 at 9-10].


                                                     7
Case 1:21-mc-00007-WJM-NYW Document 9 Filed 02/05/21 USDC Colorado Page 8 of 8




          Statutory Factors. For the reasons stated in the Order [#6], this court concludes that

   the information sought regarding the Fialdini Discovery Subject’s payment (and the potential

   disproportionality to the Fialdini Discovery Subject’s income) is appropriately in the scope of

   § 1782.      In addition, to the extent that the Applicant seeks information regarding the

   reservations, arrival, and departure of the Fialdini Discovery Subjects, this court finds that such

   information is appropriately targeted for use in a foreign proceeding. But to the extent that the

   Applicant seeks forwarding information, for the reasons stated above, this court has found no

   authority for the proposition that Applicant can use 28 U.S.C. § 1782 to ascertain the location

   of the Fialdini Discovery Subjects. Finally, according to Ms. Bryson’s Declaration, Ms.

   O’Keefe-Klein was located at the rental property and self-identified as the realtor for the rental

   property. [#7-1 at ¶ 9]. Given this evidence, this court concludes that Ms. O’Keefe-Klein is

   found in the District of Colorado for the purposes of 28 U.S.C. § 1782.

          Thus, this court will GRANT leave to serve the subpoena to Ms. O’Keefe-Klein,

   subject to the striking of Topic 3 in the proposed subpoena.

                                           CONCLUSION

          For the reasons set forth herein, it is therefore ORDERED that:

          (1)      The Emergency Motion for Leave to Issue Additional Subpoenas Pursuant to

          28 U.S.C. § 1782 on an Ex Parte Basis [#7] is GRANTED IN PART and DENIED

          IN PART;

          (2)      Applicant is GRANTED LEAVE to serve the subpoena annexed as [#7-12],

          subject to the striking of Topic 3; and

          (3)      All other relief is DENIED.

   DATED: February 5, 2021                                BY THE COURT:


                                                          _________________________
                                                          Nina Y. Wang
                                                          United States Magistrate Judge

                                                    8
